Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20190180640 A1) in view of Baldwin et al. (US 20130151347 A1)

In regards to claim 1, Foster teaches, An exam building system, comprising: a display device, an input device, one or more processor, and non-transitory computer readable medium storing computer executable instructions that when executed by the one or more processor cause the one or more processor to; (See abstract, The systems and processes generate questions in real time during administration of the test, by formulating and displaying, to a test taker, random combinations of a question stem and randomly-selected question components…paragraph 94-6, processor 200, paragraphs 101-103, computer readable medium, paragraph 105, input device, output device such as display screen. Also see fig. 1, test author’s device 110)
access, from a database stored on the non-transitory computer readable medium, an exam question stem, the exam question stem having a modifiable portion and an unmodifiable portion;  (See paragraphs 101-103, computer readable medium…paragraph 15, For each test question that is administered by the system to the test taker, the processor calls up a question having at least one variable coded into the question stem, and then randomly calls up the at least one value of the variable that is coded or linked to the question stem, both from one or more storage devices, e.g., database(s), in communication with the system. Also see paragraphs 91, 130, fig. 4, herein examiner interprets, “question stem” in the Foster as, “unmodifiable portion” claimed, and “variables” in the Foster as, “modifiable portion”. As an example, see fig. 6A, paragraph 141, “the stem and variable are combined to create a complete question”, which is, combination of unmodifiable portion and modifiable portion. Also see another example in paragraph 12, where question stem comprises both modifiable and unmodifiable portion, ““[Variable 1]+[Variable 2]=” (also see fig. 6b, paragraph 30))
display the exam question stem on the display device; (See fig. 4, step 410, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules and question stems 410 and stores them in the database of the system…fig. 5, paragraphs 15, fig. 6A, paragraph 29, DOMC format SmartItem of the invention as it will be displayed during a test with the variable identified by the shading proceeding up and to the right, the stem identified by the shading proceeding up and to the right,)
accept input …, the input changing the modifiable portion of the exam question stem to create a new exam question that, because of the unmodifiable portion of the exam question stem, is compliant with a standard; and  (See fig. 4, steps 410-450, paragraph 91,  an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules and question stems 410 and stores them in the database of the system. The system evaluates whether the stems comply with the rules 420…if the stems comply with the rules, then the system automatically searches databases or websites previously identified by the author or owner of the test or an employee, contractor, or agent of the owner or author for variables 430. The system determines whether the variables comply with the uploaded rules 440…Stored variables are combined with the stems to create complete questions 450. The system then searches databases or websites previously identified by the author or owner for responses to the complete questions 460. The system determines if the identified responses are correct 470. Incorrect responses can be discarded or stored on the database. In contrast, correct responses are all stored on the database and linked to the relevant stem and variable combinations 480. Claim is unclear as to what it means by “standard”, thus, Examiner relies Foster’s teaching of “rules” to read on claimed “standard”. As taught throughout Foster, variables are many possible variety portion of questions (i.e. modifiable portion) that can be utilized to create a complete question along with the stem. As shown in flowchart of fig. 4, variable is inputted after the stem complies with rules or claimed standard in step 420. Also see fig. 5 and associated paragraphs) 
save the new exam question on the non-transitory computer readable medium associated with an exam. (See fig. 4, step 480, paragraph 91, The system determines if the identified responses are correct 470. Incorrect responses can be discarded or stored on the database. In contrast, correct responses are all stored on the database and linked to the relevant stem and variable combinations 480. Also see paragraph 47, 67, 130, smart questions (i.e., SmartItems) are created. These smart questions are a combination of a question stem combined with at least one variable tied to the partial question stem, both of which are stored on a database and accessed by a processor of the system. Also see figs. 5A-5B)
In Foster, variables or claimed modifiable portion of the exam/test question is randomly selected or inputted by the system, and not user manually selected. In other words, Foster does not specifically teach, accept input from a user, using the input device, the input changing the modifiable portion of the … question …(emphasis added)
However, Baldwin further teaches, accept input from a user, using the input device, the input changing the modifiable portion of the … question … (See fig. 4, paragraph 35-37, unmodifiable portion of the question, “What is your favorite …in…?” with modifiable portion of the question shown in blank spaces 425 and 430. User can select the blank space which displays drop-down box 435 to choose question terms to complete a generation of question)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Foster to further comprise system taught by Baldwin because allowing user to select his/her own question variable enhances user experience/convenience as well as completing generation of question based on his/her preference.


In regards to claim 2, Foster-Baldwin teaches the exam building system of claim 1, wherein the computer executable instructions cause the one or more processors to create an unmodifiable archive of the exam before the exam is exported for exam administration. (See Foster paragraph 15, For each test question that is administered by the system to the test taker, the processor calls up a question having at least one variable coded into the question stem, and then randomly calls up the at least one value of the variable that is coded or linked to the question stem, both from one or more storage device, e.g., database(s), in communication with the system. The processor then combines the randomly selected variable with the question stem, in real time at test administration, to create the test question presented to the test taker. Question stems along with linked variables are stored in a database. Once linked and stored in a database, only associated data are used for future question generations. Also, once stored, Foster does not disclose features where data within the database are modified while stored in the database, thus, data is unmodifiable)
In regards to claim 3, Foster-Baldwin teaches the exam building system of claim 1, wherein the exam is a second exam and the exam question stem is a copy of an existing exam question compliant with a standard from a first exam, the modifiable portion changeable to create a new question that, because of the unmodifiable portion of the exam question stem remains compliant with the standard. (See Foster paragraphs 46-53, the variable, previously linked to the question stem by the owner or author of the test or an employee, contractor, or agent of the owner or author and stored in the database of the system. Each question stem uploaded goes through rule compliance determination as shown in fig. 4, step 420, 440. From database, previously stored question stem and its linked or coded variables can be retrieved at any time to generate a new question (i.e. claimed second exam), as illustrated in at least fig. 5A-5B and associated paragraphs. Variables exist such that test maker can create many different versions of questions)

In regards to claim 4, Foster-Baldwin teaches the exam building system of claim 1, wherein the computer executable instructions when executed by the one or more processor further cause the one or more processor to accept input from the user indicating a desired topic and uses the input of the desired topic to access exam question stems related to the desired topic from the database stored on the non-transitory computer readable medium. (See paragraph 91, fig. 4, an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules... In this way, the system can automatically populate the database with the necessary variables and answers based on rules uploaded by the owner or author of the test. User inputs desired subject or topic rules such that it tests whether particular question stem matches the user defined subject rule such that if it is compliant, the question stem can be used. Paragraph 4 and 6 of Foster provides many distinct topic/subject. Also see Baldwin paragraph 4, 6, 35-36, based on particular template/clause chosen, question stems (e.g. question terms) are populated))

In regards to claim 6, Foster-Baldwin teaches the exam building system of claim 1, wherein the standard is predetermined and the computer executable instructions are configured to only access exam question stems that are compliant with the predetermined standard. (See Foster fig. 4, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules…If the stems do not comply with the rules, then the author or owner is notified of the non-compliant stems. Flowchart reverts back to step 410 with “No” in step 420 and does not proceed to step 430)
In regards to claim 7, Foster-Baldwin teaches the exam building system of claim 1, wherein the computer executable instructions are configured to accept input from the user indicative of a desired standard and to only access exam question stems that are compliant with the desired standard input by the user. (See Foster fig. 4, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules…If the stems do not comply with the rules, then the author or owner is notified of the non-compliant stems. Flowchart reverts back to step 410 with “No” in step 420 and does not proceed to step 430)
In regards to claim 8, Foster-Baldwin teaches the exam building system of claim 1, wherein the user is a first user and the computer executable instructions are programmed to accept input from the first user indicative of a selection of a second user as a collaborator on the exam. (See Foster, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author is the test maker/writer. Also see paragraphs 132, 133, 135, Once the smart question is created, the answer is supplied by the test taker or identified by the test taker. It is unclear what constitutes, “collaborator”, Examiner interprets test maker/taker as collaborators. Also see paragraph 92, After the template is created and the responses, stem, and variables are linked, the author or owner of a test or an employee, contractor, or agent of the owner or author codes or links the question formats that may utilize the template and be presented to the test-taker for response 520….Optionally, the author or owner of a test or an employee, contractor, or agent of the owner or author may restrict certain linked question formats from being presented to a certain class of test takers 540. For example, a test-taker who is blind should not be presented with a hot area question format.) 	Claim 9 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.
In regards to claim 10, Foster-Baldwin teaches the method of claim 9, wherein an unmodifiable archive of the exam is saved to the non-transitory computer readable medium before the exam is exported for exam administration. (See Foster paragraph 15, For each test question that is administered by the system to the test taker, the processor calls up a question having at least one variable coded into the question stem, and then randomly calls up the at least one value of the variable that is coded or linked to the question stem, both from one or more storage device, e.g., database(s), in communication with the system. The processor then combines the randomly selected variable with the question stem, in real time at test administration, to create the test question presented to the test taker. Question stems along with linked variables are stored in a database. Once linked and stored in a database, only associated data are used for future question generations. Also, once stored, Foster does not disclose features where data within the database are modified while stored in the database, thus, data is unmodifiable. Also see figs. 5a-5b and associated paragraphs)
Claim 11 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 12 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 15 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20190180640 A1) in view of Baldwin et al. (US 20130151347 A1), and further in view of Mitalski et al. (US 20140106331 A1)



In regards to claim 5, Foster-Baldwin teaches the exam building system of claim 1.
Foster-Baldwin teaches, wherein the new exam question is a multiple choice question (See Foster paragraph 11, 65, 67,135,  fig. 6A), however, does not specifically teach, exam building system is further programmed to accept input from the user indicative of a correct answer and one or more distractors, the input for each of the correct answer and the one or more distractors having a character limit.
	Mitalski further teaches, exam building system is further programmed to accept input from the user indicative of a correct answer and one or more distractors, the input for each of the correct answer and the one or more distractors having a character limit. (See fig. 2, paragraph 51, Field 122 presents to the instructor the ability to enter text relating to the specific choices that may be presented to the user, such as via choices A, B C, and D. Field 124 allows the instructor to specify the correct answer, such as "D" in the example shown in Screenshot 100. Examiner notes that multiple choice responses having a particular character limit is well-known feature that was used even before computers were invented. It is common practice and well-established routine for test takers to place a certain limit to the length of the responses such that they do not take up too much space and/or take too long to read, etc. Claim does not explicitly recite how/what specific algorithm is used to place a character limit and merely states that responses have a “character limit”. Also, it’s unclear how much limit the response has. It would be practically impossible and undesirable for a response field to accept infinite characters/texts. Therefore, there is not much patentable weight on this particular limitation.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Foster-Baldwin to further comprise system taught by Mitalski because Mitalski provides exists for systems and methods that allow for easy creating and presenting of one or more study guides and/or mock examinations by an instructor (paragraph 13-14). Also, it would have been desirable for instructors be able to modify responses according to his preference.


	Claim 13 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20190180640 A1) in view of Baldwin et al. (US 20130151347 A1), and further in view of Smith et al. (US 20180122256 A1)


In regards to claim 17, Foster teaches, An exam building system, comprising: a display device, an input device, one or more processor, and non-transitory computer readable medium storing computer executable instructions that when executed by the one or more processor cause the one or more processor to; (See abstract, The systems and processes generate questions in real time during administration of the test, by formulating and displaying, to a test taker, random combinations of a question stem and randomly-selected question components…paragraph 94-6, processor 200, paragraphs 101-103, computer readable medium, paragraph 105, input device, output device such as display screen. Also see fig. 1, test author’s device 110)
access, from a database stored on the non-transitory computer readable medium, an exam question stem, the exam question stem having a locked portion and an unlocked portion; (See paragraphs 101-103, computer readable medium…paragraph 15, For each test question that is administered by the system to the test taker, the processor calls up a question having at least one variable coded into the question stem, and then randomly calls up the at least one value of the variable that is coded or linked to the question stem, both from one or more storage devices, e.g., database(s), in communication with the system. Also see paragraphs 91, 130, fig. 4, herein examiner interprets, “question stem” in the Foster as, “unmodifiable portion” claimed, and “variables” in the Foster as, “modifiable portion”. As an example, see fig. 6A, paragraph 141, “the stem and variable are combined to create a complete question”, which is, combination of unmodifiable portion and modifiable portion. Also see another example in paragraph 12, where question stem comprises both modifiable and unmodifiable portion, ““[Variable 1]+[Variable 2]=” (also see fig. 6b, paragraph 30). Examiner herein notes that there is not much distinction in meaning between “locked” and “unmodifiable”, and/or “unlocked” and “modifiable”)
display the exam question stem on the display device; (See fig. 4, step 410, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules and question stems 410 and stores them in the database of the system…fig. 5, paragraphs 15, fig. 6A, paragraph 29, DOMC format SmartItem of the invention as it will be displayed during a test with the variable identified by the shading proceeding up and to the right, the stem identified by the shading proceeding up and to the right,)
accept input …the input changing the unlocked portion of the exam question stem to create a new exam question that is compliant with a selected standard; (See fig. 4, steps 410-450, paragraph 91,  an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules and question stems 410 and stores them in the database of the system. The system evaluates whether the stems comply with the rules 420…if the stems comply with the rules, then the system automatically searches databases or websites previously identified by the author or owner of the test or an employee, contractor, or agent of the owner or author for variables 430. The system determines whether the variables comply with the uploaded rules 440…Stored variables are combined with the stems to create complete questions 450. The system then searches databases or websites previously identified by the author or owner for responses to the complete questions 460. The system determines if the identified responses are correct 470. Incorrect responses can be discarded or stored on the database. In contrast, correct responses are all stored on the database and linked to the relevant stem and variable combinations 480. Claim is unclear as to what it means by “standard”, thus, Examiner relies Foster’s teaching of “rules” to read on claimed “standard”. As taught throughout Foster, variables are many possible variety portion of questions (i.e. modifiable portion) that can be utilized to create a complete question along with the stem. As shown in flowchart of fig. 4, variable is inputted after the stem complies with rules or claimed standard in step 420. Also see fig. 5 and associated paragraphs) 
In Foster, variables or claimed modifiable portion of the exam/test question is randomly selected or inputted by the system, and not user manually selected. In other words, Foster does not specifically teach, accept input from a user, using the input device, the input changing the unlocked portion of the … question …(emphasis added)
Also, Foster does not specifically teach,
accept input from the user, using the input device, the input indicating selection of the locked portion; and in response to receiving the input indicating selection of the locked portion displaying a warning indicator that changing the locked portion may result in the new exam question not being compliant with the selected standard.
However, Baldwin further teaches, accept input from a user, using the input device, the input changing the unlocked portion of the … question …(See fig. 4, paragraph 35-37, unmodifiable portion of the question, “What is your favorite …in…?” with modifiable portion of the question shown in blank spaces 425 and 430. User can select the blank space which displays drop-down box 435 to choose question terms to complete a generation of question)
accept input from the user, using the input device, the input indicating selection of the locked portion; (See fig. 4, paragraph, 35-37, question interface 140 include any number of question templates for user to choose from wherein question template includes question clause (i.e. locked portion))
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Foster to further comprise system taught by Baldwin because allowing user to select his/her own question variable enhances user experience/convenience as well as completing generation of question based on his/her preference.
Foster-Baldwin does not specifically teach, in response to receiving the input indicating selection of the … portion displaying a warning indicator that changing the locked portion may result in the new … question not being compliant with the selected standard.
Smith further teaches, in response to receiving the input indicating selection of the … portion displaying a warning indicator that changing the locked portion may result in the new … question not being compliant with the selected standard. (See fig. 4C, paragraph 128, that provide modification options, the electronic survey system 118 also provides a warning message—upon receiving a request to edit a standard electronic survey question—that indicates that editing a standard electronic survey question will remove certain reporting features (e.g., benchmarking report features)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Foster-Baldwin to further comprise system taught by Smith because displaying warning messages to the question makers could prevent any unwanted actions/results, thus reducing possible errors.


In regards to claim 18, Foster-Baldwin-Smith teaches the exam building system of claim 17, wherein, after displaying the warning indicator, the computer executable instructions cause the system to accept input from the user changing the locked portion of the exam question stem to create a new exam question and generate a report indicating that the locked portion has been changed. (See Smith fig. 4C, user presses “Yes” 434a and further see paragraphs 56, 128-131, 150, 157-158,  Some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 700 further includes providing, by the one or more servers to the administrator client device, a preview of a survey response report presenting sample response data corresponding to one or more potential responses to the suggested electronic survey question. Relatedly, in one or more embodiments, the method 700 further includes generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question. Additionally, in one or more embodiments, the method 700 further includes identifying, by the one or more servers, a question type of the suggested electronic survey question; and based on the identified question type, determining a report format in which to provide the preview of the survey response report.) 
In regards to claim 19, Foster-Baldwin-Smith teaches the exam building system of claim 17, wherein the computer executable instructions are configured to accept input from the user indicative of a desired standard and to only access exam question stems that are compliant with the desired standard input by the user. (See Foster fig. 4, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author uploads subject rules…If the stems do not comply with the rules, then the author or owner is notified of the non-compliant stems. Flowchart reverts back to step 410 with “No” in step 420 and does not proceed to step 430)
In regards to claim 20, Foster-Baldwin-Smith teaches the exam building system of claim 17, wherein the user is a first user and the computer executable instructions are programmed to accept input from the first user indicative of a selection of a second user as a collaborator on the new exam question. (See Foster, paragraph 91, an author or owner of a test or an employee, contractor, or agent of the owner or author is the test maker/writer. Also see paragraphs 132, 133, 135, Once the smart question is created, the answer is supplied by the test taker or identified by the test taker. It is unclear what constitutes, “collaborator”, Examiner interprets test maker/taker as collaborators. Also see paragraph 92, After the template is created and the responses, stem, and variables are linked, the author or owner of a test or an employee, contractor, or agent of the owner or author codes or links the question formats that may utilize the template and be presented to the test-taker for response 520….Optionally, the author or owner of a test or an employee, contractor, or agent of the owner or author may restrict certain linked question formats from being presented to a certain class of test takers 540. For example, a test-taker who is blind should not be presented with a hot area question format.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177